                                                                   United States District Court
                                                                     District of Connecticut
                         UNITED STATES DISTRICT COURflLED AT                       NEW HAVEN
                                                                                  // / V            2o) J
                             DISTRICT OF CONNECTICUT                B Roberta D   Tabo2t;/
                                                                     y       Deputy Cler\1'
UNITED STATES OF AMERICA

                                                                  ss: New Haven, Connecticut

COUNTY OF NEW HAYEN

                                        AFFIDAVIT

     I, Jonathan Troesser, a Task Force Officer with the Drug Enforcement Administration

     ("DEA"), being duly sworn, depose and state the following:


                                    INTRODUCTION

1.   I am an investigative or law enforcement officer of the United States within the meaning

     of Section 251 0(7) of Title 18, United States Code, in that I am empowered by law to

     conduct investigations of and to make arrests for offenses enumerated in Title 18, United

     States Code, Section 2516.

2.   I have been employed as an Ansonia, CT Police Officer since July of 2007, and am

     currently a Detective assigned to DEA's, New Haven District Drug Task Force which is

     comprised of DEA agents and task force officers ("TFO") from the multiple other law

     enforcement agencies.

3.   During the course of my career, I have participated in numerous criminal investigations,

     including investigations into suspected narcotics trafficking, firearms trafficking, violent

     criminal activity, organized crime and money laundering. My participation in those

     investigations has included coordinating controlled purchases of narcotics utilizing

     confidential informants, cooperating witnesses and undercover law enforcement officers;

     coordinating the execution of search and arrest warrants; conducting electronic and
     physical surveillance; analyzing records relating to narcotics trafficking; testifying in

     Federal Grand Jury and District Court proceedings; and interviewing individuals and other

     members of law enforcement regarding the manner in which narcotics traffickers obtain,

     finance, store, manufacture, transport and distribute controlled substances. I have also

     received instruction relative to conducting drug investigations while attending the DEA

     Basic Narcotic School. Finally, I have participated in investigations involving the use of

     court-authorized interception of wire and electronic communication.

4.   Based upon my experience and training, I am familiar with the manner and means

     employed by narcotics traffickers, including the manner and means by which narcotics

     traffickers communicate, as well as the devices commonly utilized by them, and those

     methods employed by narcotics traffickers in an effort to avoid detection by law

     enforcement.

5.   I am familiar with the relative wholesale and retail value of various types of controlled

     substances, including heroin, cocaine, cocaine base ("crack"), marijuana, and oxycodone.

6.   I am also familiar with the terminology and slang commonly employed by drug traffickers.

     Through my training and experience, I have learned that individuals involved in narcotics

     trafficking often times use coded and/or cryptic conversations to facilitate their illegal

     narcotics transactions as well as to avoid law enforcement scrutiny.

7.   As part of my duties, I am conducting an investigation, together with other law

     enforcement officers, into suspected drug trafficking in violation of Title 21, United States

     Code, Sections 841(a)(l), 843 and 846 (Possession with Intent to Distribute/Distribution

     of a Controlled Substance, Use of a Telephone to Facilitate a Drug Trafficking Crime, and,

     Conspiracy to Possess with Intent to Distribute and Distribution of a Controlled Substance,
      respectively) (hereafter the "Target Offenses"), by Edgardo RIVERA, DOB 10/03/91,

      a.k.a. "Eggy", and others, including others yet unknown or not yet fully identified.

8.    I am the co-case agent directing the investigation that is the subject of this affidavit.

9.    Based upon information known to me as a result of my participation in this investigation,

      as well as information, which I have determined to be accurate and reliable, provided to

      me by other law enforcement officers, I am familiar with the information discussed herein.

      Where the contents of documents, or communications with others, are reported herein,

      they are set forth in substance and part, unless otherwise indicated.

10.   I make this affidavit in support of: (1) an application for a search and seizure warrant for

      the cellular telephone utilizing phone number 860-985-8410, currently in the possession

      of the DEA NHDO as Exhibit N-663 under Case CQ-16-0030 and the contents and records

      of such cellular telephone. (2) an application for a search and seizure warrant for one

      Verizon Wireless Samsung flip style cellular telephone, currently in the possession of the

      DEA NHDO as Exhibit N-664 under case CQ-16-0030 and the contents and records of

      such cellular telephone and (3) an application for a search and seizure warrant for one LG

      "Smart" style cellular telephone, currently in the possession of the DEA NHDO as Exhibit

      N-665 under case CQ-16-0030 and the contents and records of such cellular telephone.

      These three phones were seized following the arrest of Rivera at his apartment in Hartford,

      CT on 10/5/2018. It is believed that the device contains information that will yield

      evidence related to the following Federal Offenses: Possession With Intent to Distribute

      and Distribution of, Mixtures and Substances Containing Detectable Amounts of Heroin,

      a Schedule I Controlled Substance, and Fentanyl, a Schedule II Controlled Substance, in

      violation of21 U.S.C. §§ 84l(a)(l) and 841(b)(l)(C).
11.   Based upon information known to me as a result of my participation in this investigation,

      as well as information, which I have determined to be accurate and reliable, provided to

      me by other law enforcement officers, I am familiar with the information discussed herein.

      Where the contents of documents, or communications with others, are reported herein,

      they are set forth in substance and part, unless otherwise indicated.

12.   Since this Affidavit is being submitted for the limited purpose of the aforementioned

      authorizations, I have not included each and every fact known to me concerning this

      investigation. I have, rather, set forth only the facts that I believe are essential to establish

      the foundation necessary to support the issuance of the requested warrant and orders.

                                     PROBABLE CAUSE

13.   On July 17,2017 at 6:16a.m., the Southington Police Department and medical

      emergency personnel responded to a residence for an unresponsive Victim #1. Life

      saving measures were attempted, including the mother of Victim #1 administering the

      anti-opiate medication naloxone, with minimal effects. Victim #1 was pronounced

      deceased on scene. Southington Police located evidence on scene which supported the

      theory that Victim #1 suffered a drug related overdose. Southington Police located bags,

      which were later found to contain fentanyl, in close proximity to Victim #1. These bags

      were all stamped "30/30", and were the only bags located on scene. Southington Police

      also seized Victim #1 's cellular telephone from the scene. The mother of Victim #1

      informed Southington Police that her son had suffered from opiate addiction for an

      extended period of time. The Office of the Chief Medical Examiner lists the cause of

      death for Victim #1 as "acute fentanyl toxicity". The State of Connecticut laboratory

      report concluded that the "30/30" bags were determined to contain fentanyl.
14.   Victim #1 's cellular telephone was transferred into the custody of your affiant. The

      search revealed no text messages which appeared to facilitate a successful drug

      transaction. A Facebook conversation was recovered between Victim #1 and Facebook

      user "Greg Demaio", who's true identify is known to your affiant and is herein referred
                                                                                        I




      to as Witness #1. This conversation, dated July 16,2017, helped investigators identify

      Witness #1 as an acquaintance of Victim #1.

15.   The Southington Police Department interviewed Witness #1 on two separate occasions

      in an attempt to gain information on Victim #1 's overdose death. Witness #1 initially

      informed Southington Police ofthe following; that on July 16, 2017, Witness #1 spoke

      with Victim #1 via Facebook messenger in regards to money that Victim #1 owed

      Witness #1. Witness #1 stated that Victim #1 owed him money for heroin that Witness

      #1 previously supplied to Victim #1. Witness #1 stated that he did not meet with Victim

      #1 on July 16, 2017. The Southington Police Department conducted a second interview

      with Witness #1 several weeks later, believing that Witness #1 was withholding

      information during his initial statement. Witness #1 informed Southington Police of the

      following information during the second interview; that he knew Victim #1 would

      purchase heroin from a black male in Hartford named "Eggy". That he was 90% sure the

      phone number for "Eggy" was 860-985-8400. That "Eggy" has full tattoos on both arms,

      neck tattoos, and drives a Volkswagen Passat.

16.   The Southington Police Department informed TFO Colin Lacey that Witness #1 recalled

      telephone number 860-985-8400 without the assistance oflooking through his cellular

      telephone contacts. Your affiant believes Witness #1 was one digit off and inaccurate

      when stating telephone number 860-985-8400. It is reasonable to believe that Witness
          #1, without the assistance of a cellular telephone, may not accurately remember a ten

          digit telephone number. Therefore, your affiant believes, and this affidavit will show,

          that the true telephone number for "Eggy" is actually the Target Telephone, one digit off

          from Witness #1 's statement.

17.       TFO Lacey analyzed Victim #1 's cellular telephone data and located the Target

          Telephone in the call log on the evening of July 16, 2017. The following information

          was recovered from Victim #1 's cellular telephone call log on July 16, 2017;


      •     Victim #1 calls Target Telephone at 6:25p.m. with a duration of 1:13

      •     Victim #1 calls Target Telephone at 6:33 p.m. with a duration of 1:07

      •     Victim #1 missed call from Target Telephone at 6:34p.m.

      •      Victim #1 incoming call from Target Telephone at 6:37p.m. with a duration of :08


18.       An administrative subpoena was sent to Sprint, the service provider for the Target

          Telephone. This revealed the Target Telephone billing information as "Brooklynn

          Turner, 63 E Euclid St, Hartford, CT 06112". The Target Telephone has an activation

          date of January 4, 2016. There was no user information or subscriber information listed.

          This subpoena revealed further text messages between the Target Telephone and Victim

          #1 on the evening of July 16, 2017. The following information was discovered from the

          subpoena response from Sprint;


      •   Victim #1 and the Target Telephone have 3 text message communications between 5:30

          p.m. and 5:46p.m. on July 16,2017.
       The text message communications were not recovered from Victim #1 's cellular

       telephone, and the content of the messages is unknown.


19.    On August 11, 2017, United States Magistrate Judge Sarah A.L. Merriam signed a Court

       Order demanding Sprint to tum over cell tower data for the Target Telephone, with a

       date range of July 15 1 2017 through July 17, 2017. On this same date, United States

       Magistrate Judge Sarah A.L. Merriam signed a Court Order demanding V erizon

       Wireless to tum over cell tower data for Victim #1 's cellular telephone, with a date range

       of July 15, 2017 through July 17, 2017. Sprint and Verizon Wireless complied with the

       Court Orders and the information was analyzed by Task Force Officer Chaves, a forensic

       analyst trained in analyzing cell tower data. Task Force Officer Chaves explained the

       following to your affiant; the Target Telephone was hitting off a particular cell tower in

       Hartford, Connecticut on July 16, 2017 from 6:25p.m. through 7:33p.m. The specific
                          '
       location of this cell tower is in the vicinity ofNew Britain Avenue, Hartford,

       Connecticut. Victim #1 's cellular telephone was hitting off the same cell tower in

       Hartford,   Conne~ticut   on July 16, 2017 from 6:32p.m. through 6:37p.m. Victim #1 's

       prior location was in Southington, Connecticut. Victim #1 's cellular telephone next

       location is in Southington, Connecticut at 7:02p.m. on July 16, 2017.

20.    Your affiant believes, and this affidavit will show, that Victim #1 purchased heroin from

       RIVERA during the above time period, as facilitated by the phone calls and text

       messages with the Target Telephone.

21 .   TFO Lacey utilized Facebook to search the Target Telephone number. This search

       revealed the Target Telephone is attached to the Facebook profile of "Odg Rivera". The

       profile page of "Odg Rivera" contains several photographs of the person purported to be
       "Odg Rivera". It was discovered that the person utilizing the Facebook page "Odg

       Rivera" has several Facebook pages. The same cover photograph for the Facebook page

       "Odg Rivera" is used for the Facebook page for "Eggy Rivera". "Eggy Rivera" has three

       Facebook pages, all of which represent the same person. Based on the photographs used

       in each Facebook account, the user of these Facebook pages is one in the

       same. Additionally, this same cover photograph is utilized for the Facebook page of

       "Ondago Rivera". Based on the photographs used in this Facebook account, the user of

       "Ondago Rivera" is the same user as "Odg Rivera" and "Eggy Rivera". Therefore, there

       are a total of five Facebook pages for the same person purported to be "Odg Rivera",

       "Eggy Rivera", and "Ondago Rivera". These Facebook profiles were utilized to obtain

       the true identity of the person listed in the profiles, which your affiant has probable cause

       to believe is RIVERA.

22.    The aforementioned Facebook profiles show several photographs of the man purported

       to be "Odg Rivera", "Eggy Rivera", and "Ondago Rivera". There are clear photographs

       of a tattoo on the right hand of this person which says "Eggy". Additionally, the

       male has several neck tattoos and arm tattoos. The Facebook profiles show a connection

       to the Facebook user "Brooklynn Turner" and the Facebook user "Brooklynn

       Wannette". The Facebook user "Brooklynn Turner" and the Facebook user "Brooklynn

       Wannette" are one in the same, believed to be Brooklynn Turner, the person listed for the

       Target Telephone's billing information. The two persons appear in multiple photographs

       and appear to be in a dating relationship.

23 .   The Facebook profiles for "Eggy Rivera" show his brother is "Edgar Rivera", and

       contains a link to the Facebook profile for "Edgar Rivera". The Facebook profile for
       "Edgar Rivera" reveals his location is in New York State and his affiliation to the U.S.

       Army. DEA Intelligence Analysis Jason Houle searched U.S. Army files and located

       Edgar Rivera, DOB 01/08/81, believed to be the brother of"Eggy", "Odg Rivera", and

       "Ondago Rivera". Edgar Rivera was found to have a brother named Edgardo RIVERA,

       DOB xx/xx/91, from Hartford, Connecticut.

24.    A COLLECT inquiry shows Edgardo RIVERA, DOB xx/xx/91, 190 Sigourney Street,

       Hartford, Connecticut. RIVERA has no criminal convictions listed in the Connecticut

       State Police Record Check. The Hartford Police Department was contacted in an attempt

       to gain further information on RIVERA. In-house records at the Hartford Police

       Department for RIVERA show that he has a tattoo on his right hand which

       says "EGGY", as listed in their files as "T-HAND R "EGGY"". The Hartford Police

       Department supplied TFO Lacey with a booking photograph of RIVERA from an arrest

       on June 14, 2015. This photograph matched the photographs of the person on Facebook

       purported to be "Odg Rivera", "Eggy Rivera", and "Ondago Rivera". Specifically, the

       booking photograph of RIVERA shows a distinct tattoo on the right neck, underneath the

       ear, which matches the tattoo viewed on the male purported to be "Odg Rivera", "Eggy

       Rivera", and "Ondago Rivera" on Facebook. The Hartford Police Department also

       supplied in-house records for Brooklynn Turner, who's listed as the billing information

       for the Target Telephone. These records show that Turner's telephone number is 860-

       712-8936. A Facebook search for this telephone number reveals it is attached to the

       Facebook profile page of "Eggy Rivera".

25 .   TFO Lacey contacted the Wethersfield Police Department for their police report #17-

       05116. This report indicates that RIVERA was arrested for a motor vehicle offense on
      April 9, 2017, and was operating CT registration 9AHMD6, a 2003 Lincoln LS, color

      blue, registered to Brooklynn Turner.

26.   Based upon the above information, police records and a booking photograph have

      positively identified RIVERA as the male depicted in the Facebook pages of "Odg

      Rivera", "Eggy Rivera", and "Ondago Rivera". Therefore, RIVERA has been linked to

      the Target Telephone via his Facebook page "Odg Rivera". Additionally, police records

      have linked RIVERA to Brooklynn Turner, the account billing information for the

      Target Telephone.

27.   On September 20, 2017, Task Force Officer Fraenza, Southington Detective Dobratz,

      and TFO· Lacey spoke with Witness #1 at his residence. Officers were invited into his

      residence and then spoke with Witness #1 on the back porch. Witness #1 stated the

      following; that on July 16, 2017 he did not meet up with Victim #1. That he knew

      Victim #1 would often purchase heroin from a male in Hartford named "Eggy". That in

      approximately May of2017 he received the phone number for "Eggy" from Victim #1

      for the purpose of buying heroin. That Witness #1 couldn't remember the phone number

      for "Eggy", however, that he previously informed Southington Police of this phone

      number. That Witness #1 purchased heroin from "Eggy" approximately 10 times. The

      most heroin he ever purchased from "Eggy" was 10 bags, and the least amount of heroin

      he purchased from "Eggy" was 5 bags. That "Eggy" charged Witness #1 $40 per 10
                                                                       I
      bags of heroin. That every time Witness #1 bought heroin from "Eggy" the bags were

      stamped "30/30". TFO Lacey showed Witness #1 a photograph of the "30/30" heroin

      stamped bags located on scene of Victim #1 's overdose, which Witness #1 confirmed to

      be the same "30/30" stamp he was referring too. That "Eggy" was a black male, with
      tattoos on both arms, tattoos on his neck, approximately 6 feet tall, late 20's in

      age. That Witness #1 has seen "Eggy" often operating a Volkswagen Passat, and a

      second vehicle which Witness #1 could not describe. Witness #1 stated that he knows a

      female named "Elena" who also buys heroin from "Eggy". TFO Lacey confirmed that

      "Elena" was, in fact, Elena Gomez, identified as the second top caller for the Target

      Telephone.

28.   TFO Lacey showed Witness #1 two photographs ofRIVERA from the Facebookprofile

      page of "Eggy Rivera". Witness #1 stated that he was 95% sure that the male depicted in

      the photograph on the Facebook page of "Eggy Rivera" was, in fact, the "Eggy" that he

      purchased heroin from. Witness #1 further stated that he recognized the tattoo on the

      hand, as shown in one of the photographs.

29.   Approximately 10 minutes after leaving the residence of Witness #1, TFO Lacey

      received a phone call from Detective Dobratz ofthe Southington Police

      Department. Detective Dobratz informed TFO Lacey that he just received a phone call

      from Witness #1. Witness #1 informed Detective Dobratz that he omitted information

      from his statement and wanted to add further details. TFO Lacey and Detective Dobratz

      returned to Witness #1 's location and spoke with him. Witness #1 added the following

      information:


      That he was not completely forthcoming during the prior conversation because he was

      nervous he would get in trouble. That on the night of July 16, 2017 he did, in fact,

      meet with Victim #1. Witness #1 stated that he went to Hartford with Victim #1 and

      they bought heroin from "Eggy". Victim # 1 's cellular telephone was utilized to contact

      "Eggy" on the way to Hartford. TFO Lacey informed Witness #1 that the cellular
      telephone of Victim #1 was in Hartford, Connecticut at approximately 6:30p.m. on this

      date, to which Witness #1 stated was the correct time of this the drug transaction with

      "Eggy". That upon arriving at the meet location he parked in a parking space next to

      "Eggy". "Eggy" was backed into a parking space, operating a grey Volkswagen Pas sat,

      and alone in the vehicle. "Eggy" was parked on the passenger side of Witness #1 's

      vehicle, and Witness #1 stated that he could clearly see the male he knows as "Eggy"

      sitting in the driver seat. That Victim #1 met with "Eggy" inside the Passat for a short

      period of time, and then returned to Witness #1 's vehicle with heroin and crack cocaine.

      Witness #1 stated that Victim #1 purchased heroin with the stamp "30/30". That Witness

      # 1 received 13 bags of heroin from Victim # 1. That Victim # 1 also purchased heroin for

      himself, however, Witness #1 was not sure how much heroin Victim #1 had for

      himself. That Witness #1 sniffed heroin in the vehicle before leaving Hartford that

      night. That Witness #1 viewed Victim #1 sniff3 bags ofheroin in the car before leaving

      Hartford.


30.   Witness #1 attempted to describe the location in which he would meet "Eggy", including

      the location he and Victim #1 met "Eggy" on the evening of July 16, 2017. Witness #1

      stated the location was near New Britain Avenue and Wethersfield Avenue in Hartford,

      Connecticut. This location coincides with the cell tower data which shows Victim #1 's

      phone near New Britain Avenue on the evening of July 16, 2017.

31.   TFO Lacey, in an attempt to corroborate the statement ofWitness #1, reviewed subpoena

      information previously received from the Target Telephone wireless carrier, Sprint. This

      information showed Witness #1 's cellular telephone had 29 contacts with the Target
      Telephone between July 17, 2017 and August 18, 2017. This coincides with Witness

      #1 's statement that he has purchased heroin from RIVERA approximately 10 times.

32.   TFO Lacey was unable to find a connection between RIVERA and a Volkswagen Passat.

      However, your affiant knows from training and experience that drug dealers will often

      operate rental or borrowed vehicles when conducting illicit activities, and therefore it is

      reasonable to believe that the Volkswagen Passat which Witness #1 discussed may

      potentially be a rental or borrowed vehicle.

33.   On September 28, 2017, TFO Lacey interviewed Witness #2, who was identified as a top

      twenty caller for the Target Telephone. Witness #2, whose identity is known to your

      affiant, agreed to meet with TFO's Lacey and Wethered at a predetermined location.

      Witness #2 stated the following; that the Target Telephone was the phone number for his

      drug dealer in Hartford, Connecticut. Specifically, Witness #2 stated that he has been

      using this same drug dealer for the past 6 years. Witness #2 showed your affiant his

      telephone, which indicated that the Target Telephone was listed under the contact name

      "dough". Witness #2 sated that he called his drug dealer "dough" for no particular

      reason other than his previous drug dealer was called "doughboy". Witness #2 stated

      that he didn't know his drug dealers true name. Witness #2 showed your affiant the only

      non-deleted text messages in his phone with the Target Telephone. One of the text

      messages, dated September 28, 2017, shows the Target Telephone texting Witness #2

      "Wat u need". Witness #2 responds by stating "I need one and a halfb and a 45 hard".

      The Target Telephone then responds with an address where the drug transaction will take

      place. Witness #2 confirmed that the above text message conversation was a drug

      transaction for heroin and crack cocaine. Your affiant, from training and experience,
knows that "one and a halfb and a 45 hard" is one and a halfbundles of heroin and $45

worth of crack cocaine. Witness #2 further stated that he didn't know his drug dealer by

the name "eggy", or anything resembling this nickname. Witness #2 described his drug

dealer as being Spanish, approximately 30 years of age, braided hair, several tattoos on

both arms, and operating a baby blue Lincoln sedan. Your affiant, after reviewing

several photographs of RIVERA from Facebook, confirms that this description is

matching the description of RIVERA. Additionally, as referenced in paragraph #29,

RIVERA was arrested in Wethersfield in April of 2017 while operating a blue Lincoln

sedan. Witness #2 stated that he has known his drug dealer for approximately six years

and was confident he would recognize his drug dealer if shown a photograph. TFO

Lacey then showed Witness #2 the booking photograph of RIVERA, from the Hartford

Police Department and dated June 14, 2015, to which Witness #2 stated "yeah that's

him, that's definitely him". Witness #2 further stated that he often purchased heroin

from his drug dealer on East Euclid Street in Hartford. Witness #2 stated that he often

witnessed his drug dealer leave a specific residence on East Euclid Street and meet him.

out on the street for the drug transaction. Witness #2 described this residence as being a

blue house with a handicapped ramp in front. TFO Lacey later drove by the residence of

63 East Euclid Street, Hartford, Connecticut, which was identified through subpoena

records as the residence of Brooklynn Turner, and confirmed this residence is blue in

color with a ramp leading to the front door. Witness #2 further stated that the only stamp

he remembered buying from his drug dealer was "30/30". Witness #2 stated that his

drug dealer has been selling this particular stamp for about one year.
34.   That during the week of May 18,2018, members ofthe DEA and Southington Police

      Department formulated a plan to utilize a Southington Police Department Confidential

      Source, hereinafter referred to as CS, to complete a controlled purchase of heroin from

      Edgardo "Eggy" RIVERA in Hartford, Connecticut. Prior to the controlled purchase,

      law enforcement officers monitored and recorded a controlled telephone call between the

      CS and RIVERA at 860-985-8410 who directed the CS to meet with his "little cousin" to

      complete the drug transaction. During the recorded phone call between RIVERA and the

      CS, RIVERA stated that the unknown associate was selling RIVERA's product. Upon

      the completion of the call, the CS confirmed that the male on the phone call was the male

      known to him as "Eggy". The CS traveled to the meet location provided by RIVERA

      and was met by a young Hispanic male, who the CS described as being approximately

      sixteen years old. The CS exchanged $100 of DEA Official Advanced Funds for forty

      red baggies (4 bundles) of suspected heroin. Surveillance units maintained visual

      contact with the Hispanic male after the transaction as he walked from the meet location

      to the front door of 15 Goshen Street.

35.   That samples of the suspected heroin purchased were tested by the DEA Northeast

      Laboratory. The laboratory confirmed that the tested samples contained a composite of

      Fentanyl, heroin and caffeine.

36.   That during the week of June 25, 2018, members of the DEA and Southington Police

      Department formulated a plan to utilize a Southington Police Department Confidential

      Source, hereinafter referred to as CS, to complete a controlled purchase of heroin from

      Edgardo "Eggy" RIVERA in Hartford, Connecticut. Prior to the controlled purchase,

      law enforcement officers monitored and recorded a controlled telephone call between the
      CS and RIVERA at 860-985-8410 who directed the CS to meet with him in the area of

      Sigourney Street in Hartford, CT. Upon the completion of the call, the CS confirmed

      that the male on the phone call was the male known to him as "Eggy". While the CS

      was traveling to the meet location provided by RIVERA, the CS contacted RIVERA by

      phone. RIVERA then directed the CS to meet in the area of the Infiniti Dealership on

      Weston Street in Hartford, CT. Upon arriving in the area of the Infiniti Dealership, the

      CS pulled up alongside a black Infiniti sedan operated by RIVERA. RIVERA was not

      comfortable conducting the transaction in the area and instructed the CS to follow him.

      The CS and RIVERA pulled over near the intersection of Barbour Street and Cleveland

      Street in Hartford, CT. The CS then exited his/her vehicle and got into the passenger

      seat ofthe Infiniti sedan operated by RIVERA. The CS exchanged $75 of OAF for 30

      green wax paper baggies (3 bundles) of suspected heroin.

37.   On 9/4/2018, United States Magistrate Judge Sarah A.L. Merriam issued a complaint and

      arrest warrant for Edgardo "Eggy" Rivera for violations of Title 21 U.S.C. Sections

      841(a)(l) and 841(b)(1)(C).

38.   Between 9/4/2018 and 9/25/2018, members ofthe DEA New Haven District Office

      formulated plans to attempt to locate and arrest Edgardo "Eggy" Rivera. Numerous

      attempts were made to locate RIVERA in and around Hartford, CT but were

      unsuccessful. On 9/20/2018, RIVERA was declared a Federal Fugitive.

39.   On 10-02-2018, the Honorable Holly B. Fitzsimmons authorized a search warrant,

      for location information related to target telephone number 860-985-8410, with service

      provided by Sprint. The USMS utilized the phone location information and physical
       surveillance to locate and identify Rivera's residence at 44 Forest Street, Apartment Cl,

       Hartford, CT.

40.    On 10/5/2018, members ofthe USMS, DEA and Southington Police Department

       formulated a plan to arrest Rivera at his residence at 44 Forest Street, Apartment C 1,

       Hartford, CT. At approximately 6:15AM, agents knocked multiple times on the door of

       the apartment and announced "police, open the door". Agents waited for a response

       from within the apartment but there was no response. The USMS forced entry into the

       apartment and Rivera was located on the bed just inside the studio apartment and

       arrested without further incident. Upon securing Rivera in handcuffs, DUSM CJ Wood

       cleared the area of the bed so that Rivera could sit and get dressed. Upon lifting the

       mattress from the box spring, DUSM Wood located a black handgun.

41.    At approximately 6:19AM, TFO Troesser contacted target telephone number 860-985-

       8410 and observed a cellular telephone on the bed ringing. TFO Troesser secured the

       Alcatel flip style cellular telephone which was later processed as Exhibit N-663.

42.    SA Dana Mofenson advised Rivera of his rights and then informed Rivera as to why he

       was under arrest. Rivera gave consent to search the apartment and admitted to having

       fentanyl in a safe within a closet near the bathroom. Rivera opened the safe for the

       agents on scene. Approximately $14,000.00 in US Currency was seized from the safe

       along with approximately 123.58 gross grams of a tan powdered substances containing a

       detectable amount ofheroin and fentanyl and approximately 200.92 gross grams of two

       white powdered substances each containing a detectable amount of fentanyl.

43 .   Also seized from the apartment were two additional cellular telephones. One of the

       cellular telephones was a Verizon Wireless Samsung flip style cellular telephone, seized
       as Exhibit N-664. The other cellular telephone was an LG smart phone, seized as

       Exhibit N-665.

44.    Based upon my specialized training and experience in drug investigations, I know that it

       is common for drug traffickers to possess and utilize multiple cellular telephones. Drug

       traffickers often have one phone for personal use such as friends and family, some of

       which may be fellow drug traffickers, as well as other phones for contact with sources of

       supply, coconspirators and/or their customers. Having multiple cellular telephones and

       changing their phone numbers frequently are tactics used by drug traffickers to avoid

       detection and identification by law enforcement personnel.


                                       CONCLUSION

45 .   I submit that this affidavit supports probable cause to believe that the three above

       referenced cellular telephones that are currently in the possession of the DEA NHDO as

       Exhibits N-663, N-664 and N-665 were utilized by Edgardo RIVERA during the

       commission of the following offenses; Possession With Intent to Distribute and

       Distribution of, Mixtures and Substances Containing Detectable Amounts of Heroin, a

       Schedule I Controlled Substance, and Fentanyl, a Schedule II Controlled Substance, in

       violation of 21 U.S.C. §§ 841(a)(l) and 84l(b)(l)(C). As a result, I request that the

       attached search and seizure warrant be issued to search and seize the items described in

       Attachment A, which constitute evidence, fruits, and instrumentalities of the subject

       offenses.
Subscribed and sworn to before me this   /f&,r;;;y ofNovember, 2018

 /s/ Sarah A. L. Merriam, USMJ
S ·R t- A.T,_ MERRIAM
UNIT£..0 STATES MAGISTRATE JUDGE
                                       ATTACHMENT A


       All records contained in the subject telephones, which are in DEA custody under Case File

CQ-16-0030 identified as Exhibits N-663, N-664 and N-665, as authorized by the search warrant

to include the following:


       1.      the telephone numbers, ESN numbers, serial numbers, and SIM card
               numbers of the subject telephones;

       2.      the numbers, digits, stored messages (voice and/or text), letters, symbols,
               data, information, and images stored in the memory of the subject
               telephone;

       3 ..    descriptions of time, date, locations, items, or events showing or tending
               to show the commission of, or connecting or tending to connect a person
               to, the above-described crimes (violations of21 U.S.C. §§ 841(a)(l) and
               846);

       4.      any and all records, however created or stored, which tend to demonstrate
               ownership and use of the device/s, and identification bearing the names
               or photographs of any person, telephone-books, address books, date
               books, calendars, personal files, and photographs of persons contained in
               the subject telephones;

       5.      any and all evidence showing or tending to show the identity of the makers
               or users of the data and information contained in the subject telephones,
               such as passwords, sign-on codes, and program designs;

       6.      GPS coordinates, waypoints, destinations, addresses, and location search
               parameters associated with GPS navigation software;

       7.      saved searches, locations, and route history in the memory of said subject
               telephones;

       8.      internet browsing history, to include, internet searches in the memory of
               the subject telephones;

       9.      images and videos in the memory of the subject telephones; and,

       10.     evidence of user attribution showing who used or owned the subject
               telephones at the time the things described in this warrant were created,
               edited, or deleted, such as logs, phonebooks, saved usernames and
               passwords, documents, and browsing history.
       As used above, the terms "records" and "information" include all of the foregoing items of

evidence in whatever form and by whatever means they may have been created or stored, including

any form of computer or electronic storage (such as flash memory or other media that can store

data) and any photographic form.


       It is specifically authorized that stored electronic information, data, information and images

contained in the above-described subject telephone may be reproduced by printing said stored

electronic information or otherwise reproducing said stored electronic information, by converting

said stored electronic information, or by copying said stored electronic information into storage in

another device/s.
